DETAILED ACTION

Response to Arguments
The Examiner is withdrawing the 35 USC 112(b) Rejection of Claim 4, as the amendment has removed the clarity issue.

The independent claims as amended introduce limitations that are previously unrecited such as “a base material of dielectric formed in a cylindrical shape”, “each of the plurality of rungs being an elongated rectangular conductor disposed along an axial direction on an outer peripheral surface of the base material” and “a microstrip antenna including an antenna conductor and a ground conductor, the antenna conductor being disposed on an inside of one of the plurality of rungs on an inner peripheral surface of the base material, the one of the plurality of rungs serving as the ground conductor of the microstrip antenna.”
These previously unrecited limitations necessitate a new grounds of rejection. Based on the above-mentioned limitations, the Examiner is interpreting the Driesel (US 2010/0213941) reference in the Instant Action differently than in the Non-Final Action. In the Non-Final Action dated 05/03/2021, the Examiner interpreted conductor loop arrangement 20 as the “first element unit” and strip line resonator 10 as the “second element unit”. Because of the limitations, “the first element unit is a… RF coil including… 
Since the Examiner is making a new grounds of rejection based on the amendment, arguments with respect to 35 USC 103 on pages 8-11 are moot. This Action is being made Final.

Claim Objections
Claim 15 is objected to because of the following informalities:  The instance of "first element" on Line 1 of Page 6 should read "first element unit" and the instance of "second element" on Line 5 of Page 6 should "second element unit". Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 3, the microstrip antenna includes both the antenna conductor and the ground conductor, while the one of the plurality of rungs is the same as the ground conductor. It is unclear how the microstrip antenna can be disposed along one of the plurality of rungs when the microstrip antenna includes the rungs.

Regarding Claim 6, the first element unit includes both the rungs and the dielectric, while the second element unit includes both the antenna conductor and the ground conductor, which includes the rungs. Since the second element unit includes both the antenna conductor and the rungs, and the first element unit includes the rungs, it is unclear what is meant by short-circuiting the first element unit and the second element unit.

Regarding Claim 7, according to Claim 1, the first element unit includes a base material of a dielectric and a birdcage-type RF coil with rungs and two end rings. Since the dielectric is part of the first element unit, it is unclear whether the microstrip antennas are shorter than the rungs of the birdcage coil or the length of the dielectric in the first direction.

Regarding Claim 10, it is unclear whether "a dielectric" in Claim 10 is the same as "a dielectric" in Lines 6-7 of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Driesel et al. (US Pre-Grant Pub 2010/0213941 A1, Pub. Date August 26, 2010, herein Driesel) in view of Watkins et al. (US Pre-Grant Pub 2003/0071621 A1, Pub. Date April 17, 2003, herein Watkins).

    PNG
    media_image1.png
    270
    458
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    484
    475
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    636
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    376
    466
    media_image4.png
    Greyscale

Regarding Claim 1, Driesel teaches:
A magnetic resonance imaging apparatus (300, Fig 3, par 0086, MR-device 300), comprising a whole body RF coil (320, Fig 3, par 0086, the transmitting/receiving coil 320, which is formed by at least one antenna 100 or antenna array in accordance with the invention; 200, Fig 2, 17, par 0085, Furthermore, the antenna array 200 (just like any individual antenna 100) can be adapted to the shape of the object, e.g. to anatomical forms of an examined part of the body. In this case, the carrier 210 of the antennas is formed in a curved manner. An example including a three-dimensional antenna array is illustrated in FIG. 17.; par 0131, FIG. 17 illustrates a two-dimensional array 200 which can be constructed from antennas 100 in accordance with the invention) accommodated in a gantry (portion of 300 that includes 310, 320 and 330, Fig 3), the whole body RF coil including (200, Fig 17):
a first element unit (see annotated diagrams of Figure 1a & 17; Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, a second conductor strip 12; Dielectric 13, Fig 1a, 1c, 17, par 0068, dielectric 13) used for transmission of a radio frequency magnetic field (Fig 15, par 0127, In the switch position S1, the transmitter is connected to the antenna (classic transmission scenario); In switch position S1 transmitter 70 is switched to antenna 100, which includes strip line resonator 10, which includes second conductor strip 12); and 
a second element unit (See annotated diagrams of Figures 1a & 17; Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, first conductor strip 11) used for reception of a magnetic resonance signal (par 0128; When switch 51 is in any of positions S2 to S5, then the diodes 41 in those respective paths become low-ohmic and antenna 100 is connected to receiver 60; Antenna 100 includes strip line resonator 10 which includes Antenna Conductor 11 and Rung & Ground Conductor 12) produced from a subject (human body, Fig 3, par 0086, the object 1 to be examined (e.g. a human body or parts thereof)) having been applied with the radio frequency magnetic field (The magnetic field that is applied by transmitter 70 when switch 51 is in switch position S1), wherein 
the first element unit (Rung & Ground Conductor 12, Dielectric 13, Fig 1a, 1c, 17) is a... RF coil (Rung & Ground Conductor 12, Fig 1a, 17) including a base material of a dielectric (Dielectric 13, Fig 1a, 17) formed in a cylindrical shape (par 0131, It can be advantageous for the antennas 100 or even only the strip line resonators to be disposed on a cylinder outer surface.) and a plurality of rungs (Multiple iterations of Rung & Ground Conductor, Fig 17 on Sheet 12 of 18) spaced apart from each other along a circumferential direction (par 0131, FIG. 17 illustrates a two-dimensional array 200 which can be constructed from antennas 100 in accordance with the invention, in particular in accordance with at least one of the above-described embodiments. It should be expressly noted that it can be favorable for certain examinations to employ variable antennas 100 of different embodiments in an alternating fashion or in a predetermined sequence.)..., each of the plurality of rungs being an elongated rectangular conductor (Multiple iterations of Rung & Ground Conductor, Fig 17 on Sheet 12 of 18) disposed along an axial direction (Z direction, Fig 17) on an outer peripheral surface (Fig 17, The iterations of Rung & Ground Conductor 12 are on the outer surface of Dielectric 13, while the Antenna Conductors are on the inner surface of Dielectric 13) of the base material (Dielectric 13, Fig 1a, 17), and 
the second element unit includes a microstrip antenna (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17) including an antenna conductor (Antenna Conductor 11, Fig 1a, 1c, 17, par 0075, strip line 11) and a ground conductor (Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0107, The lower strip 12 which is preferably wider for focusing the field of the strip line resonator 10 in the direction of the sample (not illustrated) is often defined as earth ("ground-conductor").), the antenna conductor (Antenna Conductor 11, Fig 1a, 1c, 17) being disposed on an inside of one of the plurality of rungs on an inner peripheral surface of the base material (Fig 17, The Antenna Conductors 11 are on the inner surface of Dielectric 13, while the iterations of Rung & Ground Conductor 12 are on the outer surface of Dielectric 13.), the one of the plurality of rungs serving as the ground conductor (Rung & Ground Conductor 12, Fig 1a, 1c, 17) of the microstrip antenna (Antenna Conductors 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17).

Driesel does not teach:
a birdcage-type RF coil including two end rings
However, Watkins teaches:
a birdcage-type RF coil (par 0022, the RF coil assembly is a bird cage configuration; Cylindrical Dielectric 260, Fig 4, par 0019,  Patient bore tube 260 is of a type used in conventional MRI systems, and typically is constructed of fiberglass) including... two end rings (End Rings, Fig 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Watkins by having a birdcage-type RF coil including two end rings because the use of birdcage coils is a known technique in MRI that yields the predictable result of producing a uniform B1 field suitable for MRI that can both transmit and receive. 

Regarding Claims 2-6, 9, 12 and 13, Driesel teaches:
[Claim 2] the second element unit (Antenna Conductors 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, first conductor strip 11) is configured such that a plurality of the microstrip antennas (multiple iterations of Antenna Conductors 11, Fig 17) are disposed such that sensitivity distribution in a plane along a second direction (see annotated diagram; second direction, Fig 17) and a third direction (see annotated diagram; third direction, Fig 17) varies according to a position in a first direction (see annotated diagram; first direction, Fig 17), wherein the first direction is a direction along a magnetic flux of a static magnetic field  (par 0131, In FIG. 17, the antennas 100 are aligned in the direction of a cylinder axis (z-direction) which corresponds e.g. with the direction of the static magnetic field B.sub.o of the MR-device.), the second direction (second direction, Fig 17) is a direction orthogonal to the first direction (first direction, Fig 17), and the third direction (third direction, Fig 17) is a direction orthogonal to each of the first direction (first direction, Fig 17) and the second direction (second direction, Fig 17).

[Claim 3] the microstrip antenna (Antenna Conductors 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17) is disposed along the one of the plurality of rungs (Rung & Ground Conductor 12, Dielectric 13, Fig 1a, 17) included in the first element unit (Rung & Ground Conductor 12, Dielectric 13, Fig 1a, 17).

[Claim 4] the first element unit (Rung & Ground Conductor 12, Dielectric 13, Fig 1a, 1c, 17) is further used for reception of the magnetic resonance signal (par 0128; When switch 51 is in any of positions S2 to S5, then the diodes 41 in those respective paths become low-ohmic and antenna 100 is connected to receiver 60; Antenna 100 includes strip line resonator 10 which includes Rung & Ground Conductor 12) produced from a subject (human body, Fig 3, par 0086, the object 1 to be examined (e.g. a human body or parts thereof)) having been applied with the radio frequency magnetic field (The magnetic field that is applied by transmitter 70 when switch 51 is in switch position S1).

[Claim 5] the second element unit (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17) is further used for transmission of the radio frequency magnetic field (Fig 15, par 0127, In the switch position S1, the transmitter is connected to the antenna (classic transmission scenario); In switch position S1 transmitter 70 is switched to antenna 100, which includes strip line resonator 10, which includes Antenna Conductor 11 and Rung & Ground Conductor 12).

[Claim 6] in the whole body RF coil (200, Fig 17), when the first element unit is used, the second element unit (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17) and the first element unit (Rung & Ground Conductor 12, Dielectric 13, Fig 1a, 1c, 17) are short-circuited (third option from the left wherein termination point C, which is connected to Antenna Conductor 11 is short-circuited to termination point D of Rung & Ground Conductor 12, Fig 16B, par 0129, FIG. 16B illustrates different termination variations which can be provided at the connections C/D (see also FIG. 1A). The termination options include in particular... a short-circuit).

[Claim 9] each rung (Rung & Ground Conductor 12, Fig 1a, 1c, 17) included in the first element unit is disposed diagonally to the first direction (par 0131, It can be advantageous for the antennas 100 or even only the strip line resonators to be disposed on... an otherwise formed, anatomically adapted molded body at a certain angle with respect to the direction of the static magnetic field (e.g. along a helix).), and 

[Claim 12] each microstrip antenna (Antenna Conductor 11, Rung & Ground Conductor, Fig 1a, 1c, 17) included in the second element unit is disposed along a rung (Rung & Ground Conductor 12, Fig 1a, 1c, 17) included in the first element unit, and is configured with the rung serving as a ground conductor (Rung & Ground Conductor 12, Fig 1a, 1c, 17) of the microstrip antenna (Antenna Conductor 11, Fig 1a, 1c, 17).

[Claim 13] the control unit (350, Fig 3) performs the parallel imaging using sensitivity distribution (par 0022) along the first direction (z, Fig 1, 3) of each microstrip antenna (11, Fig 1a).

Claim 14 is rejected on the same grounds as Claim 1.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Driesel in view of Watkins and further in view of Kellman et al. (US Pre-Grant Pub 2002/0097050 A1, Pub. Date July 25, 2002, herein Kellman). Please see the annotated diagrams provided above on Page 6. 
Regarding Claim 15, Driesel teaches:
A magnetic resonance imaging method performed by a magnetic resonance imaging apparatus (300, Fig 3, par 0086, MR-device 300) including a whole body RF coil (320, Fig 3, par 0086, the transmitting/receiving coil 320, which is formed by at least one antenna 100 or antenna array in accordance with the invention; 200, Fig 2, 17, par 0085, Furthermore, the antenna array 200 (just like any individual antenna 100) can be adapted to the shape of the object, e.g. to anatomical forms of an examined part of the body. In this case, the carrier 210 of the antennas is formed in a curved manner. An example including a three-dimensional antenna array is illustrated in FIG. 17.; par 0131, FIG. 17 illustrates a two-dimensional array 200 which can be constructed from antennas 100 in accordance with the invention) accommodated in a gantry (portion of 300 that includes 310, 320 and 330, Fig 3), the whole body RF coil including 
a first element unit (see annotated diagrams of Figure 1a & 17; Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, a second conductor strip 12; Dielectric 13, Fig 1a, 1c, 17, par 0068, dielectric 13) and a second element unit (See annotated diagrams of Figures 1a & 17; Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, first conductor strip 11), 
the first element being a... RF coil (Rung & Ground Conductor 12, Fig 1a, 17) including a base material of a dielectric (Dielectric 13, Fig 1a, 17) formed in a cylindrical shape (par 0131, It can be advantageous for the antennas 100 or even only the strip line resonators to be disposed on a cylinder outer surface.)... and a plurality of rungs (Multiple iterations of Rung & Ground Conductor, Fig 17 on Sheet 12 of 18) spaced apart from each other along a circumferential direction (par 0131, FIG. 17 illustrates a two-dimensional array 200 which can be constructed from antennas 100 in accordance with the invention, in particular in accordance with at least one of the above-described embodiments. It should be expressly noted that it can be favorable for certain examinations to employ variable antennas 100 of different embodiments in an alternating fashion or in a predetermined sequence.)..., each of the plurality of rungs being an elongated rectangular conductor (Multiple iterations of Rung & Ground Conductor, Fig 17) disposed along an axial direction (Z direction, Fig 17) on an outer peripheral surface (Fig 17, The iterations of Rung & Ground Conductor 12 are on the outer surface of Dielectric 13, while the Antenna Conductors 11 are on the inner surface of Dielectric 13) of the base material (Dielectric 13, Fig 1a, 17), 
the second element includes a microstrip antenna (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17) including an antenna conductor (Antenna Conductor 11, Fig 1a, 1c, 17, par 0075, strip line 11) and a ground conductor (Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0107, The lower strip 12 which is preferably wider for focusing the field of the strip line resonator 10 in the direction of the sample (not illustrated) is often defined as earth ("ground-conductor").), the antenna conductor (Antenna Conductor 11, Fig 1a, 1c, 17) being disposed on an inside of one of the plurality of rungs on an inner peripheral surface of the base material (Fig 17, The Antenna Conductors 11 are on the inner surface of Dielectric 13, while the iterations of Rung & Ground Conductor 12 are on the outer surface of Dielectric 13.), the one of the plurality of rungs serving as the ground conductor (Rung & Ground Conductor 12, Fig 1a, 1c, 17) of the microstrip antenna (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17),
the magnetic resonance imaging method (par 0001, a method of operating the MR-device) comprising: 
acquiring... k-space data (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) thinned in a phase encode direction (par 0086, a gradient coil 330, which is provided for spatial encoding of the signals) for each of the microstrip antennas (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17) by transmitting a radio frequency magnetic field (Fig 15, par 0127, In the switch position S1, the transmitter is connected to the antenna (classic transmission scenario); In switch position S1 transmitter 70 is switched to antenna 100, which includes strip line resonator 10, which includes second conductor strip 12) using the first element unit (Rung & Ground Conductor 12, Dielectric 13, Fig 1a, 1c, 17) and receiving a magnetic resonance signal (par 0128; When switch 51 is in any of positions S2 to S5, then the diodes 41 in those respective paths become low-ohmic and antenna 100 is connected to receiver 60; Antenna 100 includes strip line resonator 10 which includes Antenna Conductor 11 and Rung & Ground Conductor 12) using the second element unit (par 0047, In this case, each strip line resonator and each conductor loop arrangement can be coupled either to a receiver or a transmitter of the MR-device via a change-over switch.), based on a pulse sequence for parallel imaging (par 0025, In addition, improved separation of the individual field profiles of the conductor strip and strip line resonators, e.g. in a radial array of the individual antennas, results. This aspect is also a useful characteristic (in particular for an application for parallel imaging with methods such as SENSE or GRAPPA) which characterizes the invention with respect to conventional arrangements.), the magnetic resonance signal being produced from a subject (human body, Fig 3) having been applied with the radio frequency magnetic field (par 0076, field generated by the conductor loop arrangement 20); 

Driesel does not teach:
a birdcage-type RF coil including two end rings
However, Watkins teaches:
a birdcage-type RF coil (par 0022, the RF coil assembly is a bird cage configuration; Cylindrical Dielectric 260, Fig 4, par 0019,  Patient bore tube 260 is of a type used in conventional MRI systems, and typically is constructed of fiberglass) including... two end rings (End Rings, Fig 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Watkins by having a birdcage-type RF coil including two end rings because the use of birdcage coils is a known technique in MRI that yields the predictable result of producing a uniform B1 field suitable for MRI that can both transmit and receive.

Although unfolding aliasing is a standard step in the SENSE imaging technique, Driesel and Watkins do not explicitly teach:
generating an image by unfolding aliasing in the first k-space data using a sensitivity difference between the plurality of... antennas
However, Kellman teaches:
generating an image (FULL FIELD OF VIEW IMAGE WITH GHOST ARTIFACTS SUPPRESSED, Fig 2B, par 0008, FIG. 2B shows a similar technique using a SENSE filter. In this technique, even k-space data, acquired from multiple coils, is passed through a fast Fourier transform to obtain a half field-of-view image with ghost artifacts. The half field-of-view image is passed through the SENSE filter to obtain a full field-of-view image with the ghost artifacts suppressed. ) by unfolding aliasing in the first k-space data using a sensitivity difference between the plurality of... antennas (par 0044, The SENSE technique exploits the differences in spatial sensitivity of multiple receiver coils to eliminate the aliased component that results from undersampling k-space.; Fig 2B, SENSE FILTER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel and Watkins in view of Kellman by having generating an image by unfolding aliasing in the first k-space data using a sensitivity difference between the  antennas because it allows for the wrap-around ghost artifacts to be removed and to get a true full image as taught by Kellman (par 0008) and because both Driesel and Kellman both teach SENSE parallel imaging.

Regarding Claim 17, Driesel teaches:
the first k-space data is acquired (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) so as to include data at a center part of k-space (par 0050, Furthermore, the at least one antenna can be disposed in the MR-device in such a manner that the antenna sensitivity is at its maximum in the radial direction relative to the static magnetic field of the MR-device, wherein advantages can be achieved with respect to a high degree of sensitivity of the MR-examination.), for each of the plurality of microstrip antennas (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17), 

Although weighted addition to perform unfolding aliasing is a standard step in the SENSE imaging technique, Driesel and Watkins do not explicitly teach:
the image is generated (par 0012, image reconstruction) by performing weighted addition (par 0012, weighted sum) of signal values among the first k-space data acquired for each of the plurality of... antennas (par 0012, multi-coil data) to unfold aliasing on the first k-space data (par 0012, In one aspect, temporal and spatial filters are combined in series. In this context, spatial filtering refers to the weighted sum of multi-coil data (either in k-space or image space). Undersampled spatial spectral data from multiple coils is converted to image domain data using one of any variety of image reconstruction techniques, such as fast Fourier transforms. The data is then passed through a series combination of temporal and spatial filters. The image reconstruction, temporal filtering, and spatial filtering are linear operations. Consequently, these operations can be performed in virtually any order. Additionally, a wide variety of temporal and spatial filters can be used. UNFOLD and SENSE are examples of such temporal and spatial filters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Kellman by having the image is generated by performing weighted addition of signal values among the first k-space data acquired for each of the microstrip antennas to unfold aliasing on the first k-space data because it allows one to construct a full image of the subject while undersampling the data allowing one to reduce the amount of data stored and processed as taught by Kellman (par 0012).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Driesel in view of Watkins and further in view of Kellman and further in view of de Weerdt et al. (US Patent 10,107,882 B2, PCT Filing Date June 5, 2014, herein Weerdt).
Regarding Claim 16, Driesel teaches:
acquiring... k-space data (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) for each of the plurality of microstrip antennas (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17) by transmitting a radio frequency magnetic field (Fig 15, par 0127, In the switch position S1, the transmitter is connected to the antenna (classic transmission scenario); In switch position S1 transmitter 70 is switched to antenna 100, which includes strip line resonator 10, which includes second conductor strip 12) using the first element unit (Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, a second conductor strip 12; Dielectric 13, Fig 1a, 1c, 17, par 0068, dielectric 13) and receiving a magnetic resonance signal (par 0128; When switch 51 is in any of positions S2 to S5, then the diodes 41 in those respective paths become low-ohmic and antenna 100 is connected to receiver 60; Antenna 100 includes strip line resonator 10 which includes Antenna Conductor 11 and Rung & Ground Conductor 12) using the second element unit (Antenna Conductor 11, Rung & Ground Conductor 12, Fig 1a, 1c, 17)… the magnetic resonance being produced from a subject (human body, Fig 3, par 0086, the object 1 to be examined (e.g. a human body or parts thereof)) having been applied with the radio frequency magnetic field (The magnetic field that is applied by transmitter 70 when switch 51 is in switch position S1) 

Driesel, Watkins and Kellman do not teach:
acquiring second k-space data for each of the... antennas… based on a pulse sequence for measuring sensitivity distribution
generating a first sensitivity map indicating sensitivity distribution of the… antenna, for each of the... antennas, based on the second k-space data, wherein
the image is generated by unfolding aliasing on image data generated from the first k-space data, using the first sensitivity map, for each of the... antennas.
However, Weerdt teaches:
acquiring second k-space data (Claim 1: Line 24, acquiring reference MR signal data) for each of the... antennas (Claim 1: Line 25-26, two or more RF receiving coils)… based on a pulse sequence for measuring sensitivity distribution (Claim 1, Lines 24-27 acquiring reference MR signal data from the object using a multipoint Dixon technique and by way of two or more RF receiving coils having sensitivity maps that indicate their spatial sensitivity profiles; sensitivity profile is sensitivity distribution),
generating a first sensitivity map (Claim 1: Lines 29-30, a multi-point Dixon water map) indicating sensitivity distribution (Claim 1: Line 27, spatial sensitivity profiles) of the… antenna, for each of the... antennas (Claim 1: Line 25-26, two or more RF receiving coils), based on the second k-space data (Claim 1: 29-30, deriving a multi-point Dixon water map and a multi-point Dixon fat map from the reference MR signal data), wherein
the image is generated by unfolding aliasing (Claim 1: Lines 36-49, reconstructing a MR image from the imaging MR signal data, wherein sub-sampling artefacts are eliminated using the corrected sensitivity maps, wherein the correction of the sensitivity maps includes computation of separate corrected sensitivity maps associated with signals from water and from fat, respectively and the reconstruction of the MR image is performed by way of a regularised SENSE reconstruction scheme which employs the corrected sensitivity maps to simultaneously unfold a separate water image and a fat image and the regularisation employs as a regularisation map the multi-point Dixon water map and the multi-point Dixon fat map derived from the reference MR signal data.) on image data generated from the first k-space data (Claim 1: Lines 33-35, acquiring imaging MR signal data from the object via the one or more receiving coils with sub-sampling of k-space), using the first sensitivity map (Claim 1: Lines 29-30, multi-point Dixon water map), for each of the... antennas (Claim 1: Line 25-26, two or more RF receiving coils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Watkins and further in view of Kellman and further in view of Weerdt by having acquiring second k-space data for each of the antennas based on a pulse sequence for measuring sensitivity distribution generating a first sensitivity map indicating sensitivity distribution of the antenna, for each of the antennas, based on the second k-space data, wherein the image is generated by unfolding aliasing on image data generated from the first k-space data, using the first sensitivity map, for each of the antennas because in order to construct an accurate image of the imaging subject, it is essential to know the proper weightings or spatial sensitivities of the receiving coils with sufficient accuracy when parallel processing the data acquired by those receiving coils as taught by Weerdt (Col 2: 21-56).

Regarding Claim 18, Driesel teaches:
acquiring... k-space data (par 0049, In conjunction with the adjustability of the antenna sensitivity, all desired magnetic field directions and/or amplitudes in the object to be examined can thus be generated (transmit) or detected (receive) in the MR-device.) by transmitting a radio frequency magnetic field (Fig 15, par 0127, In the switch position S1, the transmitter is connected to the antenna (classic transmission scenario); In switch position S1 transmitter 70 is switched to antenna 100, which includes strip line resonator 10, which includes second conductor strip 12) using the first element unit (Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, a second conductor strip 12; Dielectric 13, Fig 1a, 1c, 17, par 0068, dielectric 13) and receiving a magnetic resonance signal (par 0128; When switch 51 is in any of positions S2 to S5, then the diodes 41 in those respective paths become low-ohmic and antenna 100 is connected to receiver 60; Antenna 100 includes strip line resonator 10 which includes Antenna Conductor 11 and Rung & Ground Conductor 12) using the first element unit (Rung & Ground Conductor 12, Fig 1a, 1c, 17, par 0068, a second conductor strip 12; Dielectric 13, Fig 1a, 1c, 17, par 0068, dielectric 13),... the magnetic resonance signal being produced from a subject (human body, Fig 3, par 0086, the object 1 to be examined (e.g. a human body or parts thereof)) having been applied with the radio frequency magnetic field (The magnetic field that is applied by transmitter 70 when switch 51 is in switch position S1); 

Driesel, Watkins and Kellman do not teach:
acquiring third k-space data... based on a pulse sequence for sensitivity correction 
generating a second sensitivity map indicating sensitivity distribution... based on the third k-space data; and
performing sensitivity correction of correcting non-uniformity in the image, using the second sensitivity map.
However Weerdt teaches:
acquiring third k-space data (Claim 1: Line 24, acquiring reference MR signal data)... based on a pulse sequence for sensitivity correction (Claim 1: Line 28, deriving a B0 map from the reference MR signal data; Claim 1: Lines 31-32, correcting the sensitivity maps according to the B0 map for geometric distortions of the sensitivity maps)
generating a second sensitivity map (Claim 1: Line 28, B0 map) indicating sensitivity distribution (Claim 1: Lines 31-32, correcting the sensitivity maps according to the B0 map for geometric distortions of the sensitivity maps)... based on the third k-space data (Claim 1: Line 28, deriving a B0 map from the reference MR signal data); and
performing sensitivity correction of correcting non-uniformity (Claim 1: Lines 31-32, correcting the sensitivity maps according to the B0 map for geometric distortions of the sensitivity maps) in the image (Claim 1: 36-38, reconstructing a MR image from the imaging MR signal data, wherein sub-sampling artefacts are eliminated using the corrected sensitivity maps), using the second sensitivity map (Claim 1: Line 28, B0 map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Driesel in view of Watkins and further in view of Kellman and further in view of Weerdt by having acquiring third k-space data based on a pulse sequence for sensitivity correction generating a second sensitivity map indicating sensitivity distribution based on the third k-space data; and performing sensitivity correction of correcting non-uniformity in the image, using the second sensitivity map because it corrects for geometry distortions created by an inhomogeneous static magnetic field as taught by Weerdt (Col 3: 53-55).

Allowable Subject Matter
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, the prior art of record fails to teach or suggest, singly or in combination the magnetic resonance imaging apparatus, wherein: “the plurality of the microstrip antennas including in the second element unit each has a length shorter than the first element unit in the first direction and are disposed at different positions in the first direction” in combination with the other limitations of the Claim.
Since Claim 1 recites the antenna conductors being disposed on the inside of one of the plurality of rungs on an inner peripheral surface of the base material, Renz (US 2008/0157769), who teaches antenna elements 15 of microwave elements 12 in Figures 3 and 5 on the outer surface of rungs/antenna rods 7 can no longer be relied upon to teach the limitations of Claim 7.
Claim 10 depends on Claim 7.

Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the prior art of record fails to teach or suggest, singly or in combination the magnetic resonance imaging apparatus wherein: “the plurality of the microstrip antennas included in the second element unit has different lengths in the first direction” in combination with the other limitations of the Claim.
Since Claim 1 recites the antenna conductors being disposed on the inside of one of the plurality of rungs on an inner peripheral surface of the base material, Huish (US 2010/0253350), who teaches microstrip feed lines 31 in Figure 4b on the outer surface of rungs/RF antenna elements 23 can no longer be relied upon to teach the limitations of Claim 8.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is dependent on Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bogdanov (US 7,427,861) in Figure 1B teaches rung conductors 120 on the outer surface of an acrylic coil support cylinder and inner coil on the inner surface of the acrylic coil support cylinder, however, based on the size of the structure, it is a local coil and not a whole body coil.

Zhang (US 2002/0079996) in Figure 10B teaches a conductor 102 that acts as a ground plane on an outer surface of a dielectric cylinder and a conductor 106 on an inner surface of the dielectric cylinder. However, based on the size of the structure, it is a local coil and not a whole body coil.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        08/24/2021

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868